 WORTHINGTONCORPORATION59All our employees-are free to become, remain; or refrain from becoming membersof the above-named labor' organization except to the extent that such rights may beaffected by an agreement requiring membership in a' labor organization as a condi-tion of employment as authorized in Section 8(a)(3) of the Act.HEIGHTS THRIFT-WAY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60, consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they, may communicate directly with the Board's Regional Office, 609Railway Exchange Building, 17th and Champa Streets, Denver, Colorado, TelephoneNo. 534-4151, Extension 513.Worthington CorporationandUnited Steelworkers of America,AFL-CIO,Petitioner.Case No..V-RC-2897.October 7, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed'uiider Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerGordon L. Fine. The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFarming and Jenkins].Upon the entire record in this case," the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate unit :The Petitioner is seeking a unit of all office clerical., plant clerical,and technical employees of the Employer's pump and heat transferdivision,Harrison, New Jersey.Alternately, it requests separateunits of clerical and technical employees at the Employer's P. & H.T.division, or a unit, comprised of all clerical and technical employeeslocated at both the Employer's P. & H.T. division and its administra-tive offices in Harrison, New Jersey, The Employer contends that thefirst two units requested by Petitioner are inappropriate. It agrees"The Petitioner and the Employer filed briefs with the Board which have been dulyconsidered.9Hereinafter referred to as P.&H.T. division.155NLRB No. 7. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Petitioner that a unit of all clerical and technical employees ofits P. & H.T. division and administrative offices is appropriate.There are several factors supporting the unit urged by the Employer.P. & H.T. division is located across the street from the Employer'sadministrative offices, and in some instances employees of one opera-tion are physically located in the buildings of the other.Due to theproximity in location, many services are shared in common, such asshipping and receiving, switchboard and messenger, maintenance andguard, and hospital and medical. In addition, the Employer, whichhas operations in 11 States of the United States and in 13 foreign coun-tries, has established policies governing such matters as personnel prac-tices, labor relations, wages, and other employee benefits which arefor the most part uniform throughout the organization. The adminis-trative offices control and coordinate the operations of the Employer'smany divisions, including P. & H.T. division, and in many instancesthere is an interrelationship between the duties and functions of theadministrative offices and the various divisions.On the other hand, although there is no history of bargaining withrespect to the clerical and technical employees at P. & H.T. division,the Petitioner has represented a unit of production and maintenanceemployees in this division for many years.While there is some simi-larity in job functions between the clerical and technical employees atP. & H.T. division and those in the administrative offices, the recordestablishes that there are only 22 common job classifications out of apossible 130.The P. & H.T. division has a separate personnel officewhich interviews, screens, and hires employees for that location andhandles such employee-employer relations problems as may arise. Thesupervisory hierarchy at P. & H.T. division is separate and distinctfrom that of the administrative offices, not only at the lowest level, butup to and including separate vice presidents in charge of the day-to-dayoperations at each location.The final authority to hire or dischargeP. & H.T. division employees resides in the management of that divi-sion.Although seniority is on a companywide basis, there have beenonly 19 transfers involving the clerical and technical employees ofP. & H.T. division and the administrative offices and these transfershave occurred over an undisclosed number of years.In the instant case, the records show that the P. & H.T. division forall purposes is under separate supervision and that there is no signifi-cant interchange of employees.While there is some integration, theseparate identity of the two operations has been maintained.Thecommon use of some services or facilities is not of such proportion thatit tends to destroy the separate identities of the two operations.Weare persuaded on the basis of the entire record in the case that the P. &H.T. division employees have enjoyed and continue to enjoy a commu-nity of interests in the terms and conditions of their employment sepa- WHITE FURNITURECOMPANY61rate and apartfrom those of the employees of the administrativeoffices.It haslongbeen established that a single-plant unit is presumptivelyappropriate under the Act. Therefore,unless aplanthas been mergedinto a morecomprehensive unit by bargaining history, or is integratedin such a mannerwith other plants as to effectively negate itsseparateidentity,it remainsan appropriate unit even though a more compre-hensive unit might also be appropriate.Moreover, even assuming thatthe unit urged by the Employer may be an appropriate unit, this doesnot establish it as the only appropriate one. It has not been theBoard'spolicy to compel labor organizations to seek representationin a largerunitunless the smallerunit requested is inappropriate.The factshere donot revealsucha degreeof integration or merger of opera-tions as would make the separate unit requested by Petitionerinappropriate.'In view of the foregoing and upon the entire record in this case,especially the degree of autonomy reserved to the P. & H.T. divisionthrough its separate supervision, its separate personnel offices, separatehiring and firing of employees, the lack of substantial interchange, thelack of a bargaining history, and the fact that no labor organizationseeks to representa largerunit, we find that the unit requested by Peti-tioner willassure tothe employees the fullest freedom in exercisingthe rights guaranteed by the Act and is therefore appropriate .4Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All office clerical, plant clerical, and technical employees in Employ-er's pump and heat transfer division located in Harrison, New Jersey,excluding production and maintenance employees, patternmakers,powerhouse employees, engineers, professional employees, nurses,salesmen, confidential employees, managerial employees, guards, andsupervisorsas definedby the Act.[Text of Direction of Election omitted from publication.]SeeDixie Belle Mills, Inc.,139 NLRB 629,and cases cited therein.*SeeTemco Aircraft Corporation,121 NLRB 1085;Gordon Mills, Inc.,145 NLRB 771.White Furniture CompanyandIndustrialUnion Department,AFI-CIOand United Furniture Workers of America, AFL-CIO.Cases Nos. 11-CA-2577 and 11-CA-1620.October 8, 1965DECISION AND ORDEROn May 21, 1965, Trial Examiner C. W. Whittemore issued hisDecision in the above-entitled proceeding, finding that Respondent has155 NLRB No. 16.